Citation Nr: 0023259	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  94-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for thrombophlebitis 
of the left leg with varicosities and venous insufficiency, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right femur with right hip strain, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

5.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right orbit.

6.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right mandible.

7.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to August 
1978.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1992 RO decision which denied the benefits 
involved in the above listed seven issues.  In May 2000, the 
veteran testified at a hearing at the RO before a member of 
the Board (i.e., Travel Board hearing).  

In a May 2000 statement, the veteran's representative raised 
the issue of service connection for left ear hearing loss.  
As this issue has not been adjudicated by the RO and is not 
on appeal, it is referred to the RO for appropriate 
consideration.



FINDINGS OF FACT

1.  The veteran's service-connected thrombophlebitis of the 
left leg with varicosities and venous insufficiency is 
manifested by a minimal amount of varicose veins without 
cyanosis, edema, stasis ulcers, or dermatitis.  

2.  The veteran's service-connected residuals of a fracture 
of the right femur with right hip strain are manifested by 
limitation of right hip flexion to 120 degrees; X-rays of the 
right hip and femur show degenerative changes about the hip 
and a healed fracture through the mid-shaft of the femur with 
a half-shaft width of displacement; the residuals are 
productive of moderate hip disability.  

3.  The veteran's service-connected tinnitus is manifested by 
complaints of constant ringing in his ears.  

4.  The veteran's service-connected right ear hearing loss is 
currently manifested by auditory acuity level III.  

5.  The veteran is asymptomatic for his service-connected 
residuals of a fracture of the right orbit.  

6.  The veteran is asymptomatic for his service-connected 
residuals of a fracture of the right mandible; clinical 
findings show full range of motion of the mandible and teeth 
in normal occlusion, without evidence of nonunion or malunion 
of the mandible, interference with mastication or some degree 
of loss of masticatory function, or limited temporomandibular 
articulation.  

7.  The veteran's service-connected disabilities are 
thrombophlebitis of the left leg with varicosities and venous 
insufficiency (rated 20 percent), residuals of a fracture of 
the right femur with right hip strain (rated 20 percent), 
tinnitus (rated 10 percent), headaches (rated 10 percent), 
right ear hearing loss (rated 0 percent), residuals of a 
fracture of the right orbit (rated 0 percent), and residuals 
of a fracture of the right mandible (rated 0 percent).  The 
combined rating is 50 percent.  He has a high school 
education, work experience as a mechanic, and is unemployed.  
His service-connected disabilities do not prevent him from 
securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
thrombophlebitis of the left leg with varicosities and venous 
insufficiency have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 (1997 
and 1999).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the right femur with right hip 
strain have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5252, 5255 (1999).

3.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998), § 4.87, 
Diagnostic Code 6260 (1999).

4.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 
1999).

5.  The criteria for a compensable rating for residuals of a 
fracture of the right orbit have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.20, 4.27, 4.31, 4.71a, 
Diagnostic Codes 5299, 6099 (1999).

6.  The criteria for a compensable rating for residuals of a 
fracture of the right mandible have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.150, 
Diagnostic Codes 9903, 9904, 9905 (1999).

7.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from June 1956 to August 
1978.  Service medical records show that he sustained 
injuries in a motor vehicle accident in 1974 and was 
diagnosed with thrombophlebitis of the leg and fractures to 
the right femur (closed, comminuted, without artery or nerve 
involvement), right hip (closed, undisplaced, without artery 
or nerve involvement), right zygoma, right maxilla, and right 
mandible.  On an August 1978 physical examination for 
retirement purposes, the findings included postoperative 
fractures of the head and face resulting in malalignment of 
the teeth from central incisor trauma and postoperative 
fractures of the right femur and hip with thrombophlebitis.  
Distant and near vision was 20/20, and there were no hearing 
deficits noted.  

An October 1979 VA audiologic examination revealed mixed 
hearing loss in the right ear and normal hearing in the left 
ear.  On an ear, nose, and throat (ENT) examination at that 
time, the veteran reported intermittent tinnitus in the right 
ear.

In November 1979, the veteran underwent VA examinations.  An 
examination of the eyes revealed simple hyperopia 
bilaterally, presbyopia bilaterally, and no evidence of a 
"blow out fracture" of the right orbit or residuals.  A 
dental examination revealed that there was no displacement of 
the mandible or mastication interference (except for missing 
teeth on the right side) and that there was normal occlusion 
and temporomandibular joint excursion.  An examination of the 
peripheral vascular system revealed diagnoses of deep vein 
thrombophlebitis of the left leg with post-phlebitic 
varicosities of the left long saphenous system with venous 
insufficiency and pulmonary embolus.  An examination of the 
musculoskeletal system revealed residuals of a healed right 
femur fracture, consisting of a 3 cm. shortening of the right 
leg, right hip strain, and limitation of full flexion of the 
right hip.  

In a December 1979 decision, the RO granted service 
connection for thrombophlebitis of the left leg with 
varicosities, venous insufficiency, and pulmonary embolus 
(rated as 40 percent disabling); residuals of a fracture of 
the right femur with right hip strain, limitation of motion 
of the right hip, and shortening of the right leg (rated as 
20 percent disabling); defective hearing of the right ear 
(rated as 0 percent disabling); residuals of a fracture of 
the right orbit (rated as 0 percent disabling); and residuals 
of a fracture of the right mandible (rated as 0 percent 
disabling).  Service connection was specifically denied for 
defective vision.

In an August 1981 decision, the RO granted service connection 
for tinnitus and evaluated it as part of the service-
connected defective hearing of the right ear (i.e., 0 percent 
disabling).  

In a January 1982 decision, the RO granted a separate 10 
percent rating for tinnitus.  

In a February 1985 decision, the RO reduced to 20 percent the 
rating for thrombophlebitis of the left leg with varicosities 
and venous insufficiency, and reduced to 0 percent the rating 
for tinnitus.  

In a November 1986 statement, a VA doctor indicated that the 
veteran was receiving treatment at the VA for a chronic low 
back condition, a right hip condition (as a residual of a 
fracture of the right femur), residuals of a cerebrovascular 
accident affecting the right side of his body, and 
hypertension.  The doctor stated that the veteran used a cane 
for ambulating and that he should avoid lifting, crawling, 
standing, walking for extended distances, and working on 
ladders.  The doctor noted the veteran's prognosis was 
guarded.  

In an August 1988 decision, the Board found that an increase, 
to 10 percent, in the rating for tinnitus was warranted.  In 
an October 1988 decision, the RO assigned a 10 percent rating 
for tinnitus.  

In November 1991, the veteran's application for increased 
compensation based on unemployability was received.  He 
reported he had completed high school and last worked full-
time in 1987.  He reported that he was last employed as a 
mechanic for the U.S. Postal Service from 1981 to 1987 and 
that he lost 20 days from his job due to illness.  He 
reported he left his last job because of his disability and 
had tried to obtain employment since then.  He denied 
receiving any education or training either before or since he 
became too disabled to work.  In response to what service-
connected disability prevented him from securing or following 
any substantially gainful occupation, the veteran identified 
varicose veins and impairment of the femur.  With the 
application, he submitted two postal service documents, dated 
in 1987, reflecting that he held the position of a general 
mechanic and that his application for disability retirement 
was approved.  

On a December 1991 VA examination, the veteran's numerous 
complaints included loss of hearing in the right ear, blurred 
vision, numbness and pain on the right side, and unbalanced 
equilibrium.  He reported a medical history of stroke, heart 
attack, and back/side pain.  On examination, the head, face, 
and neck were negative except for questionable facial 
asymmetry.  It was noted the veteran wore a hearing aid.  His 
pupils reacted to light.  An examination for varicose veins 
was negative, and there was no swelling of the legs.  On a 
musculoskeletal examination, the veteran complained of 
increasing pain and aching in the right hip (and lower back).  
He reported that his hip was aggravated by standing for long 
periods, going up and down stairs, and walking for extended 
distances.  He stated that he was unable to run due to his 
right hip condition.  It was noted that he used a cane to aid 
in walking.  The range of motion of the right hip was flexion 
to 105 degrees, with any further flexion causing discomfort.  
Passive rotary movement and full abduction of the hip caused 
discomfort.  Pressure palpation about the bursa of the 
greater trochanter caused discomfort.  There was full range 
of motion of the right knee.  X-rays of the right hip showed 
normal bones and joints.  The pertinent diagnoses were past 
history of thrombophlebitis of the left leg with the left leg 
appearing normal on the examination and residuals of a healed 
fracture of the right femur consisting of right hip strain 
and bursitis (greater trochanter bursa) of the right hip.  

A December 1991 VA audiologic evaluation indicated the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz:  35, 30, 25, 35, and 35 for the 
right ear; and 15, 30, 15, 35, and 35 in the left ear (the 
average for the right ear for the last four of these 
frequencies was 32 decibels).  The speech recognition scores 
using the Maryland CNC Test were 92 percent in the right ear 
and 96 percent in the left ear.  The audiologist commented 
that the testing showed that in the right ear there was mild 
sensorineural hearing loss through 4000 Hertz with good 
speech discrimination and that in the left ear the hearing 
was within normal limits.  

On a January 1992 VA ENT examination, the veteran complained 
of constant tinnitus of moderate severity in the right ear 
and of right ear hearing loss.  He reported he wore a hearing 
aid.  He also reported he was treated for otitis externa in 
the right ear the previous month and that he was presently 
without otalgia or otorrhea.  On examination, wax was 
suctioned from the right ear.  The external canal was open 
and the tympanic membrane in the right ear was intact.  The 
diagnoses were tinnitus and history of hearing loss.  

In a May 1992 decision, the RO denied a TDIU rating and 
increased ratings for thrombophlebitis of the left leg with 
varicosities and venous insufficiency, residuals of a 
fracture of the right femur with right hip strain, tinnitus, 
right ear hearing loss, residuals of a fracture of the right 
orbit, and residuals of a fracture of the right mandible.  
The veteran expressed his disagreement with the decision in 
July 1992.  

Medical records from Mariah Vassall, M.D., of the Germantown 
Family Medicine Associates, show that in June 1992 the 
veteran was diagnosed, in pertinent part, with status post 
cerebrovascular accident with right-sided weakness.  In a 
September 1992 statement, Dr. Vassall indicated that the 
veteran was receiving care for hypertension, 
arrhythmia/catecholamine sensitive ventricular tachycardia, 
status post stroke, coronary artery disease, and a low back 
condition.  

In a September 1992 statement, William Combs, M.D., of Temple 
University Department of Medicine, indicated that he has 
followed the veteran in the cardiology office since November 
1991.  The doctor noted the veteran's significant cardiac 
history and found that his cardiac symptoms had been 
reasonable well controlled on medication.  The doctor also 
opined that the veteran's cardiovascular disease presented a 
significant disability to him and prevented him from 
obtaining gainful employment.  

On an October 1992 VA examination, the veteran reported that 
he had worked as a general mechanic for the U.S. Postal 
Service from 1981 to 1987 and had retired on disability.  He 
attributed his lost time from work to ongoing care for 
hypertension, heart problems, and low back pain.  He noted 
that he had a stroke in 1985, coronary artery disease from 
October 1986, and low back pain from 1979, and that he had 
hearing problems in his right ear and vision problems in his 
right eye.  

On October 1992 VA dental and ENT examinations, the veteran 
complained of blurred vision in the right eye, occasional 
numbness on the right side of the face, headaches, and 
difficulty eating.  On a dental examination, there was a 
right molar defect secondary to an orbital fracture with 
resulting right lateral orbital step deformity and molar 
flattening.  Intraorally, there was full range of motion of 
the mandible and no anesthesias.  Occlusion was stable 
bilaterally with multiple missing teeth and a posterior bite 
collapse.  The diagnoses were right orbital defect secondary 
to motor vehicle accident and malocclusion secondary to 
missing teeth.  On an ENT examination, the tympanic membranes 
and external ear canals were clear, the nose was normal, and 
the face was nontender over the orbital area.  The diagnosis 
was status post facial fractures.  A computed tomography (CT) 
of the orbits and sinuses was recommended.  (A VA doctor 
later noted in February 1993 that the recommended CT scans 
were unnecessary for the rating process.)  

VA outpatient records show that in January 1993 the veteran 
complained of headaches and blurry vision.  The assessment 
was hypertension, coronary artery disease, mitral valve 
prolapse, and history of ventricular tachycardia.  Later in 
the month, he complained of experiencing pain and aching in 
the lower back.  It was noted he used a cane for aid in 
walking.  An examination revealed slight muscle spasm of the 
mid-lumbar region and slight muscle weakness to resistance of 
the right lower extremity.  The diagnoses were chronic 
lumbosacral strain and residuals of cerebrovascular accident 
affecting the right side of the body.  In April 1993, the 
veteran was seen in the optometry clinic.  It was noted he 
had a stroke in 1985/86 causing a decrease in visual acuity 
in the right eye, which had been stable ever since.  It was 
also noted he had a history of trauma causing ptosis of the 
right eye.  The assessment was decreased visual acuity in the 
right eye since 1985 (stable) secondary to stroke and ptosis 
in the right eye secondary to trauma of the right side of the 
face.  In June 1993, the veteran complained of shortness of 
breath on and off, headaches, blurred vision, and unstable 
balance.  The assessment was hypertension, coronary artery 
disease, mitral valve prolapse, status post ventricular 
tachycardia, and history of cerebrovascular accident.  In 
August 1993, the assessment was compound hypermetropic 
astigmatism with presbyopia in both eyes, history of stroke, 
and ptosis secondary to trauma in the right eye.  

On an August 1993 VA examination, the veteran reported a 
history of a stroke in 1985 and a heart attack in 1986.  He 
complained of dizziness, blurred vision, headaches, defective 
hearing in the right ear, pain in the lower back/right 
hip/right femur, defective vision in the right eye, and 
problems with right-sided weakness since the stroke.  On 
examination, there were no leg ulcerations, lesions, venous 
stasis changes, or edema in the left leg.  There was dilation 
of the superficial saphenous vein below the left knee on 
standing.  There were no thigh varicosities, saccular 
dilations of the exterior leg, or palpable cords.  On a 
musculoskeletal examination, the right lower extremity was 
.75 cm. shorter than the left.  His gait was slow and wide-
based secondary to valgus deformity on the right.  Range of 
motion of the right hip was flexion to 85 degrees, abduction 
to 20 degrees, and adduction to 20 degrees.  Range of motion 
of the right knee was from 0 degrees of extension to 95 
degrees of flexion.  The veteran wore a back brace for a 
lumbosacral spine condition and a hard plastic prosthetic for 
right foot drop.  X-rays of the pelvis, hips, and femurs, 
when compared to a December 1991 study revealed mild 
degenerative type changes about the hips, focal lucencies 
which were presumably related to osteopenia, extensive 
vascular calcifications, and a healed fracture through the 
mid-shaft of the right femur with a half-shaft width of 
anterior and medial displacement.  The diagnoses were deep 
vein thrombosis by history and history of right hip and femur 
fracture after a motor vehicle accident with residual 
deformity and pain in the right hip and right lumbosacral 
area.  In regard to the diagnoses, the examiner remarked that 
the veteran had a history of a motor vehicle accident in 1973 
with fractures of the right hip and femur, that after removal 
of a cast there was nonalignment of the femur fracture, and 
that since then there was continued right hip and right back 
pain which was increased by ambulation, forward flexion, and 
difficulty with gout secondary to malalignment.  The examiner 
also remarked about a history of deep vein thrombosis in the 
left leg on two occasions (in 1975 and 1977).  

At a September 1993 RO hearing before a hearing officer, the 
veteran testified that he had pain, including in his right 
hip and femur and his lower back; that he had pain after 
walking less than half a block and that he walked with a cane 
and wore a right leg brace; that he experienced swelling with 
phlebitis in his left foot and wore a support stocking every 
day; that he was a high school graduate and that he left his 
job at the post office after he had a stroke in 1985 and 
heart attack in 1986 and was told he could not work with 
those health problems; that he applied for VA vocational 
rehabilitation in 1991 but was informed that his health 
condition precluded rehabilitation; and that he experienced 
terrible headaches which caused right vision problems and 
sleeping difficulties due to his right leg condition.

VA outpatient records in September 1993 show complaints of 
left upper extremity muscular weakness due to cerebrovascular 
accident and soreness in the right hip and upper and lower 
back.  The veteran reported that prescribed pain medication 
was effective.  

A September 1993 VA audiologic evaluation indicated the 
following pure tone thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz:  25, 25, 35, and 45 for an average of 
33 in the right ear; and 10, 10, 35, and 30 for an average of 
21 in the left ear.  The speech recognition scores using the 
Maryland CNC Test were 90 percent in both ears.  The 
audiologist commented that the testing showed that in the 
right ear there was mild sensorineural hearing loss and that 
in the left ear there was marginal high frequency 
sensorineural hearing loss.  

On an October 1993 VA ENT examination, the veteran complained 
of worsening hearing loss in the right ear and reported he 
was having a new hearing aid made.  He denied any tinnitus, 
vertigo, or discharge.  An examination revealed a small 
amount of cerumen in the right ear.  The tympanic membrane 
was normal in both ears.  The diagnosis was right ear hearing 
loss.  

On an October 1993 VA dental examination, an oral and 
extraoral examination was within normal limits.  There was 
missing teeth consistent with motor vehicle accident trauma 
to the right face 20 years previously.  There was an existing 
maxillary partial denture, non-serviceable.  The diagnoses 
were missing teeth (acquired) and tooth loss consistent with 
service-acquired trauma.  

On a VA ear examination report dated in November 1993, an 
examiner noted the veteran's complaint of defective hearing 
and his report of mild intermittent tinnitus in the right 
ear.  The diagnosis was post-trauma hearing loss.  

Medical records from Temple University Hospital show that the 
veteran underwent a heart transplant in June 1994.  In August 
1994, he underwent a lower extremity venous imaging study, 
which revealed evidence of deep vein thrombosis in the calf 
veins bilaterally.  The study was repeated a few days later, 
showing deep vein thrombosis of the vein of the gastroc 
muscle bilaterally (i.e., no change from prior study).  

On a September 1996 VA dental examination, the veteran 
complained of blurred vision in the right eye (he requested 
an eye examination) and headaches in the right orbital region 
occurring when his vision blurred.  On examination, there was 
a maxillary removable partial denture replacing lost 
dentition, including incisors lost in a motor vehicle 
accident.  There was no loss of the mandible, 
temporomandibular joint pathology, malunion of the mandible, 
or malfunction.  The maxillary removable partial denture was 
functional.  The examiner stated that vision and headaches 
impaired the veteran's activities and that there were no 
ancillary problems as a result of the dental condition.  
Tissues were within normal limits.  The diagnosis was status 
post right maxillary fracture (due to motor vehicle accident 
in 1973), service connected, with no residual 
dental/maxillofacial deficit requiring therapy.  It was noted 
that residual vision deficit would be referred to the 
ophthalmology clinic.

On a September 1998 VA audiologic examination, the veteran 
complained that his hearing had deteriorated recently and 
that even with a hearing aid his wife said he was not hearing 
as well as he had.  He stated that without amplification he 
needed to turn the television volume up and to have voices 
louder in order to hear clearly.  An audiologic evaluation 
indicated the following pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz:  45, 50, 45, 70, and 
80 in the right ear; and 20, 25, 20, 50, and 45 in the left 
ear (the average for the right ear for the last four of these 
frequencies was 61 decibels).  The speech recognition scores 
using the Maryland CNC Test were 88 percent in the right ear 
and 96 percent in the left ear.  The audiologist commented 
that the testing showed a moderate sloping to severe 
sensorineural hearing loss in the right ear and from 
borderline-normal to moderate high frequency sensorineural 
hearing loss in the left ear.  The examiner noted that the 
veteran had some wax in his right ear but that it did not 
appear to completely occlude his ear canal.  The veteran 
reported that his current hearing aid was adequate for his 
needs.  

On a September 1998 VA ENT examination, there was a minimal 
amount of cerumen in the external ear canals.  The tympanic 
membranes and mastoid were within normal limits.  There was 
no nystagmus or any cranial nerve abnormalities except for 
decreased visual acuity out of the right eye.  An audiogram 
revealed discrete speech discrimination of 80 percent in the 
right ear and 86 percent in the left ear and sensorineural 
hearing loss (greater on the right side than the left).  Pure 
tone thresholds, in the right ear, revealed that from 250 to 
2000 Hertz there was a minus 45 decibel hearing loss and that 
from 2000 to 4000 Hertz there was a significant decrease to 
minus 80 decibels.  In the impression, the examiner stated 
that, while the veteran's examination may be explained by 
noise exposure during service, without previous audiograms it 
was impossible to determine if this was the case.  The 
examiner also noted a discrepancy in the sensorineural 
hearing patterns between the right and left ears.  

On a September 1998 VA examination, the veteran stated that 
he was not taking any medication after treatment with blood 
thinners for thrombophlebitis of the left leg with 
varicosities and venous insufficiency about five to six years 
previously.  He complained of increased pain in the right hip 
and back.  He also reported a history of a right orbit 
fracture for which he was asymptomatic and a history of a 
right mandible fracture.  On examination, his pupils were 
equal and reactive to light.  External ocular movements were 
normal.  The teeth were normal in occlusion.  There was no 
evidence of any malalignment of the jaw.  There was no 
evidence of diplopia or proptosis suggestive of a blow-out 
fracture.  There was no cyanosis, edema, or deformity in the 
extremities.  There was a minimal amount of varicose veins on 
the legs, with the right worse than the left.  There was no 
evidence of any stasis ulcers or dermatitis.  Regarding the 
hip, there were no scars or evidence of swelling, tenderness, 
or redness.  Range of motion of the right hip was flexion to 
120 degrees, abduction to 70 degrees, external rotation to 90 
degrees, and internal rotation to 25 degrees.  There was no 
evidence of easy fatigability, limitation of motion, or 
incoordination.  The impression was varicose veins with right 
side being greater than the left side (with no evidence of 
any residual edema or ulcers suggestive of a post-phlebitic 
syndrome), right hip strain as a residual of a fracture of 
the right femur (with the hip joint prone to exacerbation and 
flare-ups), no evidence of any residuals of a fracture of the 
right orbit, and no residuals of a fracture to the right 
mandible (with the teeth in perfect occlusion).  

At a May 2000 Travel Board hearing, the veteran testified 
that in regard to phlebitis he wore a plastic brace and used 
a cane; that he did not have any ulcers on his legs; that he 
had pain in his legs and swelling in his legs, knee, ankles, 
and feet; that he had difficulty in walking distances due to 
leg pain; that he left his post office job in 1987 after he 
was put on disability; that he currently received much 
treatment for heart and kidney conditions; that he had vision 
problems which he claimed were residuals of a right orbit 
fracture; that his right hip movement was limited and he 
could not walk too far; and that he had ringing in his ears.

At the hearing, the veteran submitted a May 2000 statement 
from Gregory Papa, D.O., indicating that the veteran was 
unemployable due to congestive heart disease, valvular heart 
disease, malignant hypertension, hearing loss, and deep vein 
phlebitis of the leg.  

II.  Analysis

I.  Increased Ratings

Initially, it is noted that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  The Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in claims for 
increased ratings; the more recent evidence is generally the 
most relevant in such claims, as it provides the most 
accurate picture of the current severity of the disabilities.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Thrombophlebitis of the Left Leg with Varicosities and 
Venous Insufficiency

During the course of the veteran's appeal, the regulations 
pertaining to the cardiovascular system were revised.  The 
veteran's service-connected disability was initially 
evaluated under 38 C.F.R. § 4.104, Code 7120 (effective prior 
to January 12, 1998).  Under this code, a 20 percent rating 
is warranted for unilateral varicose veins that are 
moderately severe, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 cm. in diameter, with symptoms of 
pain or cramping on exertion, and no involvement of the deep 
circulation.  A 40 percent rating is warranted for unilateral 
varicose veins that are severe, involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 cm. in diameter, marked distortion 
and sacculation, with edema and episodes of ulceration, and 
no involvement of the deep circulation.  38 C.F.R. § 4.104, 
Code 7120 (1997).

Under Code 7121, a 10 percent rating is warranted for 
phlebitis or thrombophlebitis with persistent moderate 
swelling of the leg not markedly increased on standing or 
walking.  A 30 percent rating is warranted for phlebitis or 
thrombophlebitis with persistent swelling of the leg or 
thigh, increased on standing RO walking 1 or 2 hours, readily 
relieved by recumbency; and moderate discoloration, 
pigmentation, or cyanosis.  38 C.F.R. § 4.104, Code 7121 
(1997).

On January 12, 1998, the rating criteria for varicose veins 
and post-phlebitic syndrome of any etiology were revised and 
are found in 38 C.F.R. § 4.104, Codes 7120 and 7121.  Under 
the revised Code 7120, a 20 percent rating is warranted for 
varicose veins with persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
varicose veins with persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  38 
C.F.R. § 4.104, Code 7120 (1999).

Under the revised Code 7121, the post-phlebitic syndrome 
symptomatology and rating schedule are identical to that set 
forth for varicose veins.  See 38 C.F.R. § 4.104, Code 7121 
(1999).

As the veteran's claim for an increased rating for 
thrombophlebitis of the left leg with varicose veins and 
venous insufficiency was pending when the regulations 
pertaining to cardiovascular disorders were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the prior or current rating criteria may apply, whichever are 
most favorable to the veteran.

At his hearings, the veteran claimed that he experienced pain 
and swelling with phlebitis in his left leg, knee, ankles, 
and foot and that he wore a support stocking every day.  The 
medical evidence shows that on a 1991 VA examination there 
were no varicose veins and no swelling of the left leg.  The 
examiner stated that the leg appeared normal.  On a 1993 VA 
examination, there was dilation of the superficial saphenous 
vein below the left knee on standing, but there were no thigh 
varicosities, sacculation, ulcerations, lesions, venous 
stasis changes, or edema.  The diagnosis was deep vein 
thrombosis by history.  Temple University Hospital records in 
August 1994 revealed deep vein thrombosis in the calf veins 
bilaterally, following a heart transplant in June 1994.  On a 
1998 VA examination, the veteran reported that he had not 
taken any medication for thrombophlebitis for at least five 
years.  The objective findings on that examination revealed a 
minimal amount of varicose veins on both legs, with the right 
side worse than the left side, but there was no cyanosis, 
edema, stasis ulcers, or dermatitis in the service-connected 
left leg.  The diagnosis was varicose veins, with no evidence 
of any residual edema or ulcers suggestive of a post-
phlebitic syndrome.  

Considering all of the evidence and the old and new rating 
criteria of Codes 7120 and 7121, the Board finds an increased 
rating is not warranted.  The medical evidence does not show 
that the veteran's varicose veins are severe with marked 
distortion, sacculation, edema, and episodes of ulceration.  
Moreover, other criteria such as persistent swelling or edema 
of the left leg, discoloration, stasis pigmentation, and 
eczema have not been shown by the medical evidence.  
Although, the veteran has offered subjective complaints of 
left leg pain, objective examination of his condition does 
not show that he meets either the old or new criteria for a 
rating in excess of 20 percent.   

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 20 
percent rating for thrombophlebitis of the left leg with 
varicosities and venous insufficiency.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

2.  Residuals of a Fracture of the Right Femur with Right Hip 
Strain

Under 38 C.F.R. § 4.71a, Code 5252, limitation of thigh 
flexion to 30 degrees warrants a 20 percent rating; 
limitation to 20 degrees warrants a 30 percent rating; and 
limitation to 10 degrees warrants a 40 percent rating.  
Normal range of hip flexion is from 0 to 125 degrees.  See 38 
C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Code 5255, a 20 percent rating is 
warranted for malunion of the femur with moderate knee or hip 
disability; a 30 percent rating is warranted malunion of the 
femur with marked knee or hip disability; a 60 percent rating 
is warranted for either the fracture of the surgical neck of 
the femur with false joint or the fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weightbearing preserved with aid of brace; and a 80 
percent rating is warranted for a fracture of the shaft or 
anatomical neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture).  

The veteran claims that he has pain in his right hip and 
femur, could only walk a short distance with the aid of a 
cane, and wore a right leg brace.  The medical evidence shows 
that on a 1991 VA examination the veteran used a cane for aid 
in walking.  He had right hip flexion to 105 degrees, and any 
further flexion caused discomfort.  X-rays of the right hip 
was normal.  The diagnosis was residuals of a healed fracture 
of the right femur consisting of right hip strain and 
bursitis.  Private and VA outpatient records show that the 
veteran experienced muscle weakness on the right side of his 
body as a result of a cerebrovascular accident in 1985.  On a 
1993 VA examination, the right lower extremity was shorter 
than the left lower extremity, and the veteran's gait was 
slow and wide-based due to valgus deformity on the right.  He 
had right hip flexion to 85 degrees.  It was noted he wore a 
hard plastic prosthetic for right foot drop.  X-rays revealed 
mild degenerative changes in the right hip and a healed 
fracture through the mid-shaft of the right femur with a 
half-shaft width of anterior and medial displacement.  The 
diagnosis was history of right hip and femur fracture with 
residuals deformity and pain.  In reviewing the veteran's 
history, the examiner remarked that there was both 
nonalignment and malalignment of the femur fracture.  On a 
1998 VA examination, the veteran complained of increased pain 
in the right hip, but on examination there was no objective 
evidence of scars, swelling, tenderness, or redness.  He had 
right hip flexion to 120 degrees, and there was no easy 
fatigability or incoordination.  The diagnosis was right hip 
strain as a residual of a right femur fracture, with the hip 
joint prone to exacerbation and flare-ups.  

Considering all of the evidence, the Board finds an increased 
rating is not warranted for the veteran's service-connected 
disability.  The veteran's disability includes limitation of 
motion of the right thigh.  The medical evidence does not 
show that his right thigh flexion meets the criteria for a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5252.  In the 1998 
VA examination, the right hip was found to be prone to 
exacerbation and flare-ups; however, even when the effects of 
pain on use and during flare-ups is considered, there is no 
objective evidence showing that his hip flexion is limited to 
such an extent (i.e., 20 degrees) for an increased rating 
under Code 5252.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Furthermore, at the 1993 VA examination X-rays showed that 
the fracture of the right femur was healed and involved the 
mid-shaft with a half-shaft width of displacement, and the 
diagnosis included such fracture residuals as deformity.  
Under Code 5255, this condition constitutes malunion of a 
fractured femur; however, there is no evidence that the 
condition results in more than moderate hip disability.  The 
evidence shows he used a cane for walking and had a leg 
brace, but the record also reflects that he had right-sided 
weakness from a non-service-connected cerebrovascular 
accident and that a right leg brace was used for right foot 
drop.  Although the veteran has offered complaints of right 
femur and hip pain, objective examination shows that his 
condition more nearly approximates the criteria for a 20 
percent rating under Code 5255 for malunion of the femur with 
moderate hip disability.  

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for residuals of a fracture of 
the right femur with right hip strain.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert, supra.

3.  Tinnitus

During the pendency of the veteran's appeal, the regulations 
concerning the evaluation of hearing impairment were revised 
effective June 10, 1999.  See 64 Fed.Reg. 25202 (1999).  
However, there were no material changes which would affect 
the present case.  See 38 C.F.R. § 4.87a (1998) and § 4.87 
(1999).  

The rating criteria for tinnitus, as in effect prior to June 
10, 1999, provide for a maximum 10 percent rating when 
tinnitus is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, Code 6260 
(1998).  Under the new rating criteria, in effect since June 
10, 1999, a maximum 10 percent rating is provided for 
recurrent tinnitus.  38 C.F.R. § 4.87, Code 6260 (1999).  The 
veteran's tinnitus is manifested by complaints of constant 
ringing in the ears.  His current 10 percent rating is the 
maximum allowable under the code, and there is no other 
applicable code that would afford a higher rating.  

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for tinnitus.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.

4.  Right Ear Hearing Loss

As noted above, the regulations pertaining to rating hearing 
impairment were revised effective June 10, 1999.  See 64 
Fed.Reg. 25202 (1999).  However, given the audiometric 
findings in the veteran's case, his service-connected right 
ear hearing loss is rated by the same method under both the 
old and new regulations.  See 38 C.F.R. § 4.85 (1998 and 
1999), § 4.86 (1999).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  When hearing 
loss in only one ear is service connected the hearing in the 
non-service-connected ear is taken as normal (level I) unless 
the veteran is shown to be completely deaf in both ears.  See 
38 C.F.R. § 3.383(a); VAOPGCPREC 32-97 (August 29, 1997); and 
38 C.F.R. § 4.85(f) (1999).  

The VA audiometric tests in 1991, 1993, 1998 all included 
test results (the average decibel threshold for the four 
frequencies, plus speech discrimination scores) which 
indicate the veteran has at most a level III auditory acuity 
in the service-connected right ear.  See 38 C.F.R. § 4.85, 
Table VI.  He is deemed to have auditory acuity numeric 
designation I in the non-service-connected left ear (because 
he is not shown to be completely deaf in both ears).  These 
numeric designations in combination correspond to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100.  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.  
In the instant case, the application of the rating schedule 
to the test results clearly demonstrates that no more than a 
noncompensable schedular rating is warranted.  The fact that 
the veteran may wear a hearing aid does not affect his 
rating, as the rating schedule makes a proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998), 
§ 4.85(a) (1999).

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 
noncompensable rating for right ear hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

5.  Residuals of a Fracture of the Right Orbit

Each service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  However, when an unlisted condition is 
encountered, it will be permissible to rate on the basis of a 
closely related disease or injury in which not only the 
function affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  In rating by analogy, the first 2 digits of the 
diagnostic code number will be selected from that part of the 
rating schedule that most closely identifies the part, or 
system, of the body involved, and the last 2 digits will be 
"99" for all unlisted conditions.  38 C.F.R. § 4.27 (1999).  
In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When service connection for residuals of a fracture of the 
right orbit was established in 1979, the RO determined that 
the disability was nondisabling and assigned a noncompensable 
rating by analogy under Code 6099 (for eye impairment).  In a 
May 1992 decision, the RO denied a compensable rating for the 
service-connected disability under the analogous Code 5299 
(for musculoskeletal impairment).  

A review of the medical evidence shows that in 1979, prior to 
the grant of service connection for residuals of a fracture 
of the right orbit, the veteran had diagnoses of hyperopia 
bilaterally, presbyopia bilaterally, and no evidence of a 
blow-out fracture of the right orbit or residuals.  In a 
subsequent 1979 decision, the RO specifically denied service 
connection for defective vision.  More recently, the veteran 
has complained of defective vision.  On a 1991 VA 
examination, he reported blurred vision, but on the 
examination only questionable facial asymmetry was noted.  On 
a 1992 VA examination, he complained of blurred vision in the 
right eye with occasional numbness on the right side of the 
face.  On that examination, the face was nontender over the 
orbital area, and the diagnosis was status post facial 
fractures.  The veteran continued to complain of blurred 
vision on VA outpatient records in January 1993 and was seen 
in the optometry clinic in April 1993, when the diagnoses 
were decreased visual acuity in the right eye since 1985 
secondary to stroke and ptosis in the right eye secondary to 
trauma of the right side of the face.  Another complaint of 
blurred vision on a June 1993 VA outpatient record was 
followed by an August 1993 diagnoses of compound 
hypermetropic astigmatism with presbyopia in both eyes, 
history of stroke, and ptosis secondary to trauma in the 
right eye.  On VA examinations in August 1993 and September 
1996, the complaints of blurred and defective right eye 
vision were repeated.  In contrast, on a 1998 VA examination 
the veteran reported a history of a right orbit fracture and 
denied any current symptoms.  The ensuing examination did not 
reveal objective evidence of diplopia or proptosis suggestive 
of a blow-out fracture, and the diagnosis indicates no 
evidence of any residuals of a fracture of the right orbit.  

Considering all the evidence, the Board finds that a 
compensable rating is not warranted for residuals of a right 
orbit fracture.  The medical evidence shows he complained of 
blurred and defective right eye vision.  However, service 
connection for defective vision has not been established, and 
VA records in 1993 indicate that such complaints were 
attributable to a stroke in 1985.  The same VA records 
indicate that the veteran also had ptosis due to trauma in 
the right eye, but such a finding was not mentioned on any of 
the VA examinations.  On the most recent VA examination, 
there were no complaints, clinical findings, or diagnosis of 
residuals of a right orbit fracture.  As the veteran's 
service-connected disability has not met the criteria for a 
compensable rating under any analogous rating code, a 0 
percent rating is warranted.  38 C.F.R. §§ 4.20, 4.27, 4.31.  

The preponderance of the evidence is against the claim for a 
compensable rating for residuals of a fracture of the right 
orbit.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

6.  Residuals of a Fracture of the Right Mandible

Under 38 C.F.R. § 4.150, Code 9903, a 10 percent rating is 
warranted for nonunion of the mandible with moderate 
disability; and a 30 percent rating is warranted for nonunion 
with severe disability.  

Under 38 C.F.R. § 4.150, Code 9904, a 0 percent rating is 
warranted for malunion of the mandible with slight 
displacement; a 10 percent rating is warranted for moderate 
displacement; and a 20 percent rating is warranted for severe 
displacement.  A note under this code provides that the 
rating is dependent upon degree of motion and relative loss 
of masticatory function.  

Under 38 C.F.R. § 4.150, Code 9905, a 10 percent rating is 
warranted for any definite limitation of temporomandibular 
articulation, interfering with mastication; a 20 percent 
rating is warranted for limited motion of the 
temporomandibular articulation to 1/2 inch; and a 30 percent 
rating is warranted for limited motion of the 
temporomandibular articulation to 1/4 inch.  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The medical evidence shows the veteran complained of eating 
difficulties on a 1992 VA examination.  Objective evidence, 
however, shows that there was full range of motion of the 
mandible at that time.  There were findings of a right molar 
defect secondary to an orbital fracture with resulting right 
lateral orbital step deformity and molar flattening.  The 
diagnoses were right orbital defect secondary to motor 
vehicle accident and malocclusion secondary to missing teeth.  
A 1993 VA examination, orally and extraorally, was within 
normal limits, and the diagnosis was tooth loss consistent 
with service-acquired trauma.  On a 1996 VA examination, the 
veteran had a removable partial denture to replace lost teeth 
from a motor vehicle accident, but there was no loss of 
mandible, temporomandibular joint pathology, malunion of the 
mandible, or malfunction.  The diagnosis indicates no 
residual dental/maxillofacial deficit requiring therapy.  On 
a 1998 VA examination, the veteran's teeth were normal in 
occlusion, and there was no malalignment of the jaw.  The 
diagnosis indicates no residuals of a fracture to the right 
mandible.

Considering all of the evidence, the Board finds an increased 
rating is not warranted.  The medical evidence does not show 
nonunion or malunion of the mandible, interference with 
mastication or some degree of loss of masticatory function, 
or limited temporomandibular articulation for a compensable 
rating under Codes 9903, 9904, and 9905.  The VA examinations 
show that the veteran lost teeth when he fractured his 
mandible in a motor vehicle accident in service but that he 
had a removable partial denture to replace the missing 
dentition.  Therefore, a compensable rating for loss of teeth 
is not warranted because the loss of masticatory surface was 
restored by a suitable prosthesis.  38 C.F.R. § 4.150, Code 
9913.  

The preponderance of the evidence is against the claim for a 
compensable rating for residuals of a fracture of the right 
mandible.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

II.  A TDIU Rating

The veteran contends that his service-connected disabilities 
prevent him from maintaining employment.  It is noted that 
his claim is well grounded, meaning plausible; the evidence 
has been properly developed, and there is no further VA duty 
to assist him in developing his claim.  38 U.S.C.A. 
§ 5107(a).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

The veteran's service-connected disabilities include 
thrombophlebitis of the left leg with varicosities and venous 
insufficiency (rated 20 percent), residuals of a fracture of 
the right femur with right hip strain (rated 20 percent), 
tinnitus (rated 10 percent), headaches (rated 10 percent), 
right ear hearing loss (rated 0 percent), residuals of a 
fracture of the right orbit (rated 0 percent), and residuals 
of a fracture of the right mandible (rated 0 percent).  The 
combined rating, including application of the bilateral 
factor, is 50 percent.  38 C.F.R. §§ 4.25, 4.26.  He does not 
satisfy the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.  The issue 
is whether his service-connected disabilities preclude him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  
Also, it is necessary that the record reflect some factor 
which places his case in a different category than other 
veterans with equal ratings of disability.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Private and VA medical records in recent years disclose 
ongoing treatment particularly for non-service-connected 
conditions such as a chronic low back disability, residuals 
of a cerebrovascular accident affecting the right side of the 
body, and cardiovascular disease that led to a heart 
transplant in 1994.  Dr. Combs in 1992 stated that the 
veteran's cardiovascular disease prevented him from obtaining 
gainful employment.  Dr. Papa in May 2000 stated that the 
veteran was unemployable due to a congestive heart condition, 
a valvular heart condition, malignant hypertension, hearing 
loss, and deep vein phlebitis of the leg.  It is apparent 
from the records that disabilities of the cardiovascular 
system (i.e., non-service-connected disabilities) are of 
primary concern in regard to the veteran's health status.  

The record shows that the veteran has a high school 
education.  He worked full-time as a mechanic for the post 
office from 1981 to 1987 when he retired on disability.  On 
his TDIU application, he stated that his varicose veins and 
femur impairment affected his employment such that he became 
too disabled to work full-time beyond 1987.  He also 
indicated he has not tried to obtain employment, or had any 
education or training, since he became too disabled to work.  
On a 1992 VA examination, he attributed lost time from work 
to ongoing care for hypertension, heart problems, and low 
back pain.  At the 1993 hearing, the veteran claimed he left 
his last job because he was told he could not work due to 
health problems (he had had a stroke in 1985 and a heart 
attack in 1986).  He also said he sought VA vocational 
rehabilitation in 1991 but was informed that his health 
condition (he did not specify any disability) precluded 
rehabilitation.  

In reviewing the record, there is no probative evidence to 
suggest that due solely to the established service-connected 
disabilities the veteran is incapable of performing some form 
of employment, if not his previous work as a mechanic.  The 
medical record demonstrates that the veteran has several 
significant non-service-connected disabilities, and these may 
not be considered in support of the TDIU claim.  The symptoms 
of the veteran's service-connected disabilities, while 
numerous, do not appear to be of a severity to prevent him 
from holding a job.  While the veteran's service-connected 
disabilities may certainly limit him from some forms of work, 
they do not prevent all substantially gainful employment for 
which he is qualified by reason of his education and work 
experience.  As a result, the Board finds that the criteria 
for a TDIU rating are not met.  

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased rating for thrombophlebitis of the left leg with 
varicosities and venous insufficiency is denied.

An increased rating for residuals of a fracture of the right 
femur with right hip strain is denied.

An increased rating for tinnitus is denied.

A compensable rating for hearing loss of the right ear is 
denied.

A compensable rating for residuals of a fracture of the right 
orbit is denied.

A compensable rating for residuals of a fracture of the right 
mandible is denied.

A total disability compensation rating based on individual 
unemployability is denied.  
		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

